

Exhibit 10(f)
Service Agreement No. 181709 Revision No. 0






FTS SERVICE AGREEMENT






THIS AGREEMENT is made and entered into this 21 day of October, 2016, by and
between COLUMBIA GAS TRANSMISSION, LLC ("Transporter") and ROANOKE GAS COMPANY
("Shipper").


WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:


Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective FTS Rate
Schedule and applicable General Terms and Conditions of Transporter's FERC Gas
Tariff, Fourth Revised Volume No. 1 ("Tariff"), on file with the Federal Energy
Regulatory Commission ("Commission"), as the same may be amended or superseded
in accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.


Section 2. Term. Service under this Agreement shall commence as of April 1,
2017, and shall continue in full force and effect until March 31, 2027.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission's
regulations and Transporter's Tariff.


Section 3. Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter's maximum rate, but not less than Transporter's minimum rate. Such
discounted rate may apply to:
(a) specified quantities (contract demand or commodity quantities); (b)
specified quantities above or below a certain level or all quantities if
quantities exceed a certain level; (c) quantities during specified time periods;
(d) quantities at specified points, locations, or other defined geographical
areas; (e) that a specified discounted rate will apply in a specified
relationship to the quantities actually transported (i.e., that the reservation
charge will be adjusted in a specified relationship to quantities actually
transported); (f) production and/or reserves committed by the Shipper; and (g)
based on a formula including, but not limited to, published index prices for
specific receipt and/or delivery points or other agreed-upon pricing points,
provided that the resulting rate shall be no lower than the minimum nor higher
than the maximum applicable rate set forth in the Tariff. In addition, the
discount agreement may include a provision that if one rate component which was
at or below the applicable maximum rate at the time the discount agreement was
executed subsequently exceeds the applicable maximum rate due to a change in
Transporter's maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sections.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates, which had
been charged under a discount agreement, exceeded rates which ultimately are
found to be just and reasonable.


Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at 5151 San Felipe, Suite 2500, Houston, Texas 77056, Attention:
Customer Services and notices to Shipper shall be




--------------------------------------------------------------------------------







addressed to it at Roanoke Gas Company, President, P.O. Box 13007, Roanoke, VA
24030, Attention: Roanoke Gas Company, until changed by either party by written
notice.


Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreement(s): N/A.










ROANOKE GAS COMPANY    COLUMBIA GAS TRANSMISSION, LLC


By
/s/ Michael Gagnet
By
/s/ Millie Moran
Title
 
Title
VP, Cust Svcs & Bus Int
Date
October 21, 2016
Date
October 19, 2016







--------------------------------------------------------------------------------





Revision No.    0






Appendix A to Service Agreement No. 181709 Under Rate Schedule FTS
between Columbia Gas Transmission, LLC ("Transporter") and Roanoke Gas Company
("Shipper").




Transportation Demand








Begin Date    End Date


Transportation Demand Dth/day
 


Recurrence Interval



04/01/2017    03/31/2027    7,000    1/1 - 12/31


Primary Receipt Points


 
 
Minimum
 
Maximum
Receipt
Daily
Pressure
 
 
Scheduling
 
Measuring
 
Quantity
Obligation
Recurrence
Begin Date
End Date
Point No.
Scheduling Point Name
Point No.
Measuring Point Name
(Dth/day)
(psig) 1/
Interval
04/01/2017
03/31/2017
801
TCO-LEACH
801
TCO-LEACH
7,000
 
1/1 - 12/31





Primary Delivery Points


 
Maximum
 
Minimum
 
Daily
 
Delivery
Delivery
Design Daily
Pressure
 
 
Scheduling
 
Measuring
 
Obligation
Quantity
Obligation
Recurrence
Begin Date
End Date
Point No.
Scheduling Point Name
Point No.
Measuring Point Name
(Dth/day) 1/
(Dth/day) 1/
(psig) 1/
Interval
04/01/2017
03/31/2027
62
ROANOKE GAS COMPANY
62
ROANOKE GAS COMPANY
7,000
 
 
1/1-12/31









1/    Application of MDDOs, DDQs and ADQs, minimum pressure and/or hourly
flowrate shall be as follows:




--------------------------------------------------------------------------------





The Master List of Interconnects ("MLI") as defined in Section 1 of the General
Terms and Conditions of Transporter's Tariff is incorporated herein by reference
for purposes of listing valid secondary interruptible receipt points and
delivery points.




    Yes X    No (Check applicable blank) Transporter and Shipper have mutually
agreed to a Regulatory Restructuring Reduction Option pursuant to Section 42 of
the General Terms and Conditions of Transporter's FERC Gas Tariff.




    Yes X    No (Check applicable blank) Shipper has a contractual right of
first refusal equivalent to the right of first refusal set forth from time to
time in Section 4 of the General Terms and Conditions of Transporter's FERC Gas
Tariff.


X    Yes    No (Check applicable blank) All gas shall be delivered at existing
points of interconnection within the MDDOs, ADQs and/or DDQs, as applicable, set
forth in Transporter's currently effective Rate Schedule SST Service Agreement
No. 79864 Appendix A with Shipper, which are incorporated herein by reference.




    Yes X    No (Check applicable blank) This Service Agreement covers interim
capacity sold pursuant to the provisions of General Terms and Conditions Section
4. Right of first refusal rights, if any, applicable to this interim capacity
are limited as provided for in General Terms and Conditions Section 4.




    Yes X    No (Check applicable blank) This Service Agreement covers offsystem
capacity sold pursuant to Section 47 of the General Terms and Conditions. Right
of first refusal rights, if any, applicable to this offsystem capacity are
limited as provided for in General Terms and Conditions Section 47.


ROANOKE GAS COMPANY
 
COLUMBIA GAS TRANSMISSION, LLC
 
 
 
 
 
By
Michael Gagnet
 
By
Millie Moran
Title
 
 
Title
VP, Cust Svcs & Bus Int
Date
October 21, 2016
 
Date
October 19, 2016





